DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/22 is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 recite a system comprising a storage medium and one or more processors, which may be interpreted as transitory medium and software based processor respectively. Therefore, applicant is advised to positively recite hardware component for the system claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jagad et al. U.S. Pub. No. 20160373515 (hereinafter Jagad).
As per claim 1, Jagad discloses a method for establishing user device trust levels, the method comprising: 
identifying a content management system that facilitates interactions between a plurality of user devices and a plurality of content objects, the plurality of user devices being in network communication with the content management system (Jagad: figure 1: client devices communicate with content management system 110 with content access control engine; [0023]: computing device 110 controls content access based on access control rules); 
receiving, from one of the user devices, a request to access a particular one of the content objects (Jagad: [0033]: system receives user request to access a particular content file); and 
performing a two-step device check process before granting access to the particular one of the content objects, wherein a first step of the two-step device check process is based at least in part on login information, and wherein a second step of the two-step device check process is based at least in part on content of the particular one of the content objects (Jagad: [0033]: the system authenticates user and determines whether user is authorized to access content based on the content’s metadata and rules- authentication and authorization are two-step device check). 

As per claim 8 and 15, claims 8 and 15 encompass same or similar scope as claim 1. Therefore, claims 8 and 15 are rejected based on the same reason set forth above in rejecting claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagad in view of Kapinos et al. U.S. Pub. No. 20210350033 (hereinafter Kapinos).

As per claim 2, Jagad discloses the method of claim 1. Jagad discloses use of content metadata to determine authorization (Jaga: [0033]). Jagad does not explicitly disclose wherein determination of the content of the particular one of the content objects comprises inspection, by the content management system, of stored bits that comprise the particular one of the content objects. However, Kapinos discloses use of content tags/stored bits associated with content to determine whether access is authorized (Kapinos: [0072]; [0075]: use of metadata and tags to indicate characteristics associated with content to determine processing method). It would have been obvious to one having ordinary skill in the art to use stored bits or content tags associated with metadata to determine content access policy because they are analogous art involving managing user’s access to contents. The motivation to combine would be that use of tag/bits for content access policy is well known in the art. 
As per claim 3, Jagad as modified discloses the method of claim 2. Jagad as modified further discloses wherein the particular one of the content objects comprises a presence of personally identifiable information in the particular one of the content objects (Kapinos: [0075]: metadata showing personal or private information). Same rationale applies here as above in rejecting claim 2.
As per claim 4, Jagad as modified discloses the method of claim 2. Jagad as modified further discloses wherein the particular one of the content objects comprises characteristics of the particular one of the content objects, the characteristics being determined by the inspection of the stored bits of the particular one of the content objects (Kapinos: [0075]: metadata contents of particular nature). Same rationale applies here as above in rejecting claim 2.
As per claim 5, Jagad as modified discloses the method of claim 2. Jagad as modified further discloses wherein the particular one of the content objects is associated with a security label determined by the inspection of the stored bits of the particular one of the content objects (Kapinos: [0075]: content tags that labels or indicates content is valuable or important). Same rationale applies here as above in rejecting claim 2.
As per claim 6, Jagad as modified discloses the method of claim 2. Jagad as modified further discloses allowing or denying access to the particular one of the content objects, based at least in part on the second step of the two-step device check process (Jagad: [0033]: authorize content access after user authentication and authorization is performed). 
As per claim 7, Jagad as modified discloses the method of claim 6. Jagad discloses authenticating user prior to granting access (Jagad: [0033]). Jagad as modified does not explicitly disclose performing a multi-factor authentication challenge before allowing or denying access to the particular one of the content objects. However, performing multi-factor authentication is well known in the art to increase security of the system.

As per claim 9-14 and 16-20, claims 9-14 and 16-20 encompass same or similar scope as claims 2-7. Therefore, claims 9-14 and 16-20 are rejected based on the same reasons set forth above in rejecting claims 2-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gkoulalas-Divanis et al. U.S. Pat. No. 11327665 discloses utilizing file metadata that identifies a plurality of personal information types at source location to determine content access.
Hammer et al. U.S. Pat. No. 10949382 discloses user-centric interfaces for information management system.
Latorre et al. U.S. Pub. No. 20210021423 discloses procedure of unified global registration and universal identification of spatially locatable objects.
Black et al. U.S. Pub. No. 20200274861 discloses distributed authentication/authorization tool.
Dain et al. U.S. Pub. No. 20200242159 discloses method for event based tagging of metadata.
Mital et al. U.S. Pub. No. 20200092300 discloses multifactor authentication at a data source.
Aseev et al. U.S. Pub. No. 20180267862 discloses method for data classification during file backup.
Fullerton et al. U.S. Pub. No. 20170251231 discloses method for media synchronization and collaboration.
Wibran et al. U.S. Pub. No. 20160253509 discloses implementing file security settings based on context.
Solis et al. U.S. Pub. No. 20150271267 discloses content-oriented federated object store.
Lee et al. U.S. Pat. No. 8640251 discloses method for classifying computer documents into confidential levels using log information.
Janus et al. U.S. Pub. No. 20140013422 discloses continuous multi-factor authentication.
Bracher et al. U.S. Pub. No. 20130227285 discloses owner-controlled access control to released data.
Stebbings U.S. Pat. No. 7428591 discloses content authorization system.
Willis U.S. Pat. No. 7346668 discloses dynamic presentation of personalized content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431